ON MOTION FOR REHEARING
RICHMOND, Judge.
On motion for rehearing appellant directs our attention to two issues identified but not argued in his opening brief. Conflicting testimony by a physician and the alleged victim as to how long before photographs were taken the victim’s injuries were sustained went to the weight rather than the admissibility of photographs of the injuries. And the record reflects ample basis for the imposed sentence of 14 rather than the presumptive term of IOV2 years of imprisonment.
The motion for rehearing is denied.
HATHAWAY, C. J., and HOWARD, J., concur.